PER CURIAM.
It appears the issue raised by appellant in this appeal from an interlocutory order raises the same issue as was decided in a related matter previously before this court. There review was sought from a summary judgment in the wrongful death action brought by appellant. This court considered the timeliness of appellant’s filing of proof of claim and affirmed the summary judgment, published in tabular form as Harden v. Proctor, 351 So.2d 410 (Fla. 1st DCA 1977).
AFFIRMED.
BOYER, Acting C. J., and Mills and ERVIN, JJ., concur.